Title: To John Adams from William Bentley, 11 April 1810
From: Bentley, William
To: Adams, John



Sir,
Salem. 11 April. 1810.

Agreably to your request, I accompanied Capt. John Endicott, senior, above seventy years of age, yesterday to the Pear Tree, & received from the Tree the twigs which I have sent by a careful hand, to be sent directly from Boston to Quincy. Capt Endicott said he had been in two wars for his Country, & to be remembered by Mr Adams, by a respect for his Ancesters, was good to his old age.
I trust they are put up with sufficient care for your service, & believe, Sir, it is among my highest pleasures, with the greatest respect of your public & private character, to subscribe myself your devoted Servant, William Bentley.
Dr Kilham of Wenham was with me sometime since. As he lives upon the Smith place in Wenham one of the first settlements of Antient Salem, he told me if President Adams would trace the family of his Lady to Boston, he would give me the history to meet it from Salem to that place. The Ancestor gave the grounds on which the public buildings & parade were fixed, as the first settlement of Salem, in that quarter, in which Hugh Peters gave the first Sermon, & John Firth, the Worthy was the first settled Preacher. I am to see the ground at my next visit to Wenham, & to have information on the spo.
